Opinion issued July 14, 2005











     





In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00231-CV




IN RE ALLSTATE TEXAS LLOYD’S, Relator





On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 26641




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Allstate Texas Lloyd’s, has filed a petition for writ of mandamus,
challenging an order denying relator’s motion for severance and plea in abatement
signed by Judge Strauss on March 1, 2005.
  We deny relator’s petition for writ of
mandamus.  See In re Alsenz, 152 S.W.3d 617, 622–24 (Tex. App.—Houston [1st
Dist.] 2004, no pet.).
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.